 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0980
      Fax: (510) 622-2270
 7    E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants
 8   R. Diaz, G. Viera Rosa, and C. Koenig

 9
                            IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN JOSE DIVISION
12

13

14   IN RE CTF GP PRISONER LITIGATION:                     5:19-CV-1974-LHK
     DANIEL P. CRUZ, et. al.,
15                                                         PROOF OF SERVICE
                                         Plaintiffs,
16                                                         Judge:        The Honorable Lucy H. Koh
                   v.                                      Trial Date:   n/a
17                                                         Action Filed: November 20, 2019

18   R. DIAZ, et al.,

19

20

21

22

23

24

25

26

27

28
                                                       1
                                                                        Proof of Service (5:19-CV-1974-LHK)
                        DECLARATION OF SERVICE BY U.S. MAIL

Case Name:     In re CTF GP Prisoner Litigation: Cruz, Daniel P., et al. v. K. Allison, et al.
Case No.:      5:19-CV-1974-LHK

I declare:

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar, at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.

On August 25, 2020, I served the attached


DEFENDANTS’ RESPONSE TO COURT’S ORDER TO SHOW CAUSE

DECLARATION OF PREETI K. BAJWA IN SUPPORT OF DEFENDANTS’ RESPONSE
TO COURT’S ORDER TO SHOW CAUSE

DECLARATION OF C. THOMPSON IN SUPPORT OF DEFENDANTS’ RESPONSE TO
ORDER TO SHOW CAUSE

DECLARATION OF E. GALVAN IN SUPPORT OF DEFENDANTS’ RESPONSE TO
ORDER TO SHOW CAUSE with EXHIBIT A

by placing a true copy thereof enclosed in a sealed envelope in the internal mail collection
system at the Office of the Attorney General at 1515 Clay Street, 20th Floor, Oakland, CA
94612-0550, addressed as follows:


Daniel Paul Cruz K24915
Correctional Training Facility
P.O. Box 686
Soledad, CA 93960-0686

Abraham Madrigal BE8873
Correctional Training Facility
P.O. Box 686
Soledad, CA 93960-0686
Ambrosio Villagrana C84430
Correctional Training Facility
P.O. Box 686
Soledad, CA 93960-0686


I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on August 25,
2020, at Oakland, California.

                 T. Dienas                                     /s/ T. Duenas
                 Declarant                                            Signature
SF2019202635
